REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 7/5/2022.

Allowable Subject Matter
Claims 1-6, 9-15 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 10, the closest prior art is WO 2018158590 of Eddington et al.

Regarding Claims 1 and 10, Eddington teaches a periscope lens module, comprising: a lens device; an image sensor; and a prism device applied to the periscope lens module as described, wherein the lens device is provided between the prism device and the image sensor, and wherein the prism device applied to a periscope lens module comprises: a bearing frame; a supporting-restoring assembly rotatably mounted to the bearing frame; a prism mounted to the supporting-restoring assembly and rotatable with the supporting-restoring assembly; and a plurality of shape memory alloy wires connected between the bearing frame and the supporting-restoring assembly and configured to drive the supporting-restoring assembly and the prism to rotate relative to the bearing frame, wherein the bearing frame comprises a base having a cavity and a support platform provided in the cavity, and the plurality of shape memory alloy wires comprises a first shape memory alloy wire, a second shape memory alloy wire, a third shape memory alloy wire, and a fourth shape memory alloy wire; the first shape memory alloy wire and the second shape memory alloy wire are connected to the supporting-restoring assembly and the bearing frame respectively from a first side portion and a second side portion of the support platform that are opposite to each other, to drive the supporting-restoring assembly to drive the prism to rotate about a first rotation center axis; the third shape memory alloy wire and the fourth shape memory alloy wire are connected to the supporting-restoring assembly and the bearing frame respectively from a third side portion and a fourth side portion of the support platform that are opposite to each other, to drive the supporting-restoring assembly to drive the prism to rotate about a second rotation center axis; and the first rotation center axis is perpendicular to the second rotation center axis; and wherein each of the plurality of shape memory alloy wires comprises two ends fixed to the supporting-restoring assembly.

But Eddington does not teach that wherein the memory alloy wire-supporting member comprises a first insulating bracket, a second insulating bracket, a circuit board, and a plurality of memory alloy wire brackets; the first insulating bracket is rotatably connected to the support platform and detachably snapped into the base; the plurality of memory alloy wire brackets is provided at a side of the first insulating bracket facing away from the support platform, and the plurality of memory alloy wire brackets is sequentially and circumferentially arranged while being spaced apart from each other; each of the plurality of memory alloy wire brackets is conductive and is electrically connected to the circuit board, respectively; the circuit board is electrically connected to the power supply; each of the plurality of shape memory alloy wires comprises two ends connected to two adjacent memory alloy wire brackets of the plurality of memory alloy wire brackets, respectively; the circuit board is provided at a side of the plurality of memory alloy wire brackets facing away from the first insulating bracket, and the second insulating bracket is provided between the circuit board and the elastic supporting member.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a prism/lens device further comprising:
wherein the memory alloy wire-supporting member comprises a first insulating bracket, a second insulating bracket, a circuit board, and a plurality of memory alloy wire brackets; the first insulating bracket is rotatably connected to the support platform and detachably snapped into the base; the plurality of memory alloy wire brackets is provided at a side of the first insulating bracket facing away from the support platform, and the plurality of memory alloy wire brackets is sequentially and circumferentially arranged while being spaced apart from each other; each of the plurality of memory alloy wire brackets is conductive and is electrically connected to the circuit board, respectively; the circuit board is electrically connected to the power supply; each of the plurality of shape memory alloy wires comprises two ends connected to two adjacent memory alloy wire brackets of the plurality of memory alloy wire brackets, respectively; the circuit board is provided at a side of the plurality of memory alloy wire brackets facing away from the first insulating bracket, and the second insulating bracket is provided between the circuit board and the elastic supporting member,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-6 and 9 are also allowed due to their dependence on claim 1.
Claims 11-15 and 18 are also allowed due to their dependence on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872